443 F.2d 402
Yancy Douglas HARDY, Appellant,v.UNITED STATES BOARD OF PAROLE et al., Appellees.
No. 26552.
United States Court of Appeals, Ninth Circuit.
May 28, 1971.

Donald S. Chisum (argued), University of Washington School of Law, Seattle, Wash., for appellant.
William H. Rubidge (argued), Charles W. Billinghurst, Asst. U.S. Attys., Stan Pitkin, U.S. Atty., Seattle, Wash., for appellees.
Before JERTBERG, ELY and KILKENNY, Circuit Judges.
PER CURIAM:


1
Appellant, under sentences of imprisonment for violations of state and federal law, wants credit on his federal sentence for the time he served in state prison.  He bases his contention on the fact that the sentence by the state court was made to run concurrently with the sentence he was then serving.


2
It is fundamental that appellant's federal sentence did not begin to run until appellant, a parole violator, was returned to federal prison for the service of the balance of his sentence.1  Zerbst v. Kidwell, 304 U.S. 359, 58 S.Ct. 872, 82 L.Ed. 1399 (1938); Clark v. Blackwell, 374 F.2d 952 (5th Cir. 1967); Hash v. Henderson, 385 F.2d 475 (8th Cir. 1967).  The cases cited by appellant do not support his contention.


3
Judgment affirmed.



1
 18 U.S.C. 3568